Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 1, 2021 has been received and entered. Claims 1-21 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2011, 11/09/2021, 12/01/2021 and 12/20/2021 have been considered by the examiner.  Please see attached PTO-1449.
The information disclosure statement filed 12/01/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a data collector configured to” and ‘a timeseries service configured to” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,169,486.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 and 3 of the instant application substantially recites the limitations of claim 1 of Patent 10,169,486 as shown in comparison table below.

Instant Application
Patent 10,169,486
1. A web services platform for monitoring and controlling equipment of a building management system, the web services platform comprising one or more processing
circuits and one or more memory storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform:

a timeseries service, implemented by the one or more processing circuits, configured to: 
select, from a plurality of feedback control workflows, a feedback control workflow that uses the feedback timeseries as an input and defines one or more processing operations to be applied to the feedback samples of the feedback timeseries; 
perform the one or more processing operations defined by the feedback control workflow to generate a control signal timeseries comprising a set of control signal samples; and 
provide a control signal comprising at least one of the control signal samples or the control signal timeseries as an output to controllable building equipment of the building management system that operate using the control signal as an input.

3. The web services platform of Claim 1, wherein the timeseries service is configured to: identify one or more other timeseries required as inputs to the feedback control workflow, wherein the one or more other timeseries comprise a setpoint timeseries comprising a plurality of setpoint samples, each of the setpoint samples defining a setpoint corresponding to one of the feedback samples; and103 4823-3519-2435 Atty. Dkt. No.: 18-0023-US (116048-0662) generate an enriched feedback control workflow comprising the feedback 

building equipment that provide raw data samples of one or more data points in the building management system, the building equipment comprising one or more physical devices that operate to monitor or control a physical building condition, the physical devices comprising at least one of a sensor, an air handling unit, a heater, a chiller, a boiler, a 
a processing system comprising one or more processors and one or more memories having instructions stored thereon that, when executed by the one or more processors, cause the processing system to operate as a data collector, a timeseries processing engine, a control application, and a timeseries storage interface; 
the data collector operates to collect the raw data samples from the building equipment and generate one or more raw data timeseries comprising a plurality of the raw data samples, each of the raw data samples comprising a timestamp and a data value;
the timeseries processing engine operates to: identify an initial timeseries processing workflow that applies to the raw data timeseries, the initial timeseries processing workflow being stored in a timeseries processing workflow database, and retrieve the initial timeseries processing workflow from the timeseries processing workflow database, the initial timeseries processing workflow comprising a predefined sequence of timeseries processing operations; 
identify one or more other data timeseries required as inputs to the initial timeseries processing workflow; 
generate an enriched timeseries processing workflow comprising the initial timeseries processing workflow, the raw data timeseries, and the other data timeseries; and -2- 4825-1819-3505 Atty. Dkt. No. 17BE307-US2 (116048-0112) 
execute the enriched timeseries processing workflow to generate one or more derived data timeseries from the raw data timeseries and the one or more other data timeseries; 

the control application operates to:
generate a control signal for the building equipment based at least in part on the derived data timeseries stored in the timeseries database; and 
control the physical building condition by operating the building equipment based on the control signal.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “the physical devices comprising at least one of a sensor, an air handling unit, a heater, a chiller, a boiler, a pump, a valve, a fan, an actuator, or a controller; the data collector operates to collect the raw data samples from the building equipment and generate one or more raw data timeseries comprising a plurality of the raw data samples, each of the raw data samples comprising a timestamp and a data value;
;” of claims 1 of Patent 10,169,486 to arrive at the claims 1 and 3 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.


Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Di Cairano et al., Risbeck et al. and Momma et al. does not teach “select, from a plurality of feedback control workflows, a feedback control workflow that uses the feedback timeseries as an input and defines one or more processing operations to be applied to the feedback samples of the feedback timeseries; perform the one or more processing operations defined by the feedback control workflow to generate a control signal timeseries comprising a set of control signal samples; and provide a control signal comprising at least one of the control signal samples or the control signal timeseries to controllable building equipment of the building management system that operate using the control signal” as shown in the independent claims 1, 8 and 15. Thereby, the combination of limitations in claims 1, 8 and 15 are not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 8 and 15. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and 
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168